Citation Nr: 0011669	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.  The veteran died on June [redacted], 1998.  The claimant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the St. 
Petersburg, Florida VA Regional Office (RO), which denied 
entitlement to nonservice-connected burial benefits.  On her 
January 1999 substantive appeal, the claimant requested a 
hearing before a Member of the Board.  In a March 1999 
statement, the claimant withdrew her request for a hearing 
and requested that the case be sent to the Board for 
adjudication. 


FINDINGS OF FACT

1.  At the time of his death in June 1998, the veteran was 
not in receipt of compensation or pension benefits, and a 
claim for compensation or pension benefits was not pending.

2.  The veteran died in a non-VA medical facility.


CONCLUSION OF LAW

Entitlement to payment of nonservice-connected VA burial 
benefits is not established.  38 U.S.C.A. §§ 2302, 2303, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant asserts entitlement to VA burial benefits 
because the veteran served his country and was receiving 
military retirement.  The claimant states that, when the 
veteran became ill and collapsed the day before death, he was 
flown to the Shands medical facility.  The claimant contends 
that she was focused on the veteran receiving immediate 
treatment, was not aware that he should be transferred to a 
VA hospital, and was not aware that the location of the 
veteran's death, i.e., in a non-VA hospital, would affect her 
entitlement to burial benefits.  According to a letter from 
the coordinator of the private emergency medical service who 
transported the veteran, his staff had previously been 
instructed by the VA not to bring cardiac arrest or major 
trauma to the VA facility.

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  If the 
veteran's death is not service-connected, entitlement to 
payment of burial expenses may be established if: 1) at the 
time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
death to support of finding of entitlement to compensation or 
pension prior to death; or 3) the deceased veteran was 
discharged or released from active service for disability 
incurred or aggravated therein, and if no one claims the body 
and there are insufficient resources in the veteran's estate 
to pay the expenses.  38 U.S.C.A. § 2302(a)(West 1991); 38 
C.F.R. § 3.1600(b) (1999).

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c). For burial 
allowance purposes, the term "hospitalized by VA" means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (or transfer) 
to a non-VA facility for hospital care; authorized admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or authorized admission (or 
transfer) to a State nursing home for nursing home care with 
respect to which payment is authorized under law.  38 C.F.R. 
§ 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a) (1999).

According to the evidence of record, the veteran collapsed at 
his home on May 31, 1998 and was transported to Shands 
Hospital on May 31, 1998.  The veteran died on June [redacted], 
1998 at Shands Hospital, a private facility.  The cause of 
death listed on the death certificate was herniation due to 
hypoxemic encephalopathy.  At the time of his death, the 
veteran was not service-connected for any disabilities and he 
was not receiving VA pension.  Records indicate that the 
veteran in receipt of military retirement.  At the time of 
his death, the veteran was not receiving VA pension benefits 
or compensation, nor did he have a pending original or re-
opened claim for such benefits.  Further, he was not 
hospitalized at a VA facility, or traveling under proper VA 
prior authorization and at VA expense at the time of his 
death.  Thus, the criteria set forth in 38 C.F.R. § 3.1600 
have not been met.  Therefore, entitlement to a non- service-
connected burial allowance is not warranted.

The Board considered the claimant's assertion that a burial 
allowance should be awarded as the family was not aware of 
the requirement to ask for transfer of the veteran to a VA 
facility during his final illness and would have requested 
transfer to a VA medical facility.  Unfortunately, the 
pertinent statutes and regulations set forth criteria based 
on the actual fact of where a veteran was hospitalized.

The Board has compassionately considered the claimant's 
contentions on appeal; however, these arguments add nothing 
to the factual and legal bases upon which the Board must make 
a determination in this case.  No exceptions to the 
controlling legal criteria have been provided and the Board 
has no authority to disregard the specific, Congressionally 
enacted limitations on eligibility for burial benefits for 
surviving spouses.  38 U.S.C.A. § 7104(c) (West 1991).

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 
Accordingly, the Board concludes that the claimant's claim 
lacks legal entitlement under the applicable law and 
regulations.


ORDER

Entitlement to burial benefits is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

